

116 HR 5676 IH: Retirement Plan Modernization Act
U.S. House of Representatives
2020-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5676IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2020Mr. Sablan (for himself and Mr. Walberg) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo increase the amount of accrued benefit which a pension plan may distribute after employee
			 separation.
	
 1.Short titleThis Act may be cited as the Retirement Plan Modernization Act. 2.Increase in amount of accrued benefit which a pension plan may distribute after employee separation (a)Amendments to Internal Revenue Code of 1986 (1)In generalSection 411(a)(11)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000 and inserting $8,000.
 (2)Inflation adjustmentSection 411(a)(11) of such Code is amended by adding at the end the following new subparagraph:  (E)Inflation adjustmentIn the case of any plan year beginning after 2019, the Secretary shall adjust the $8,000 amount in subparagraph (A) at the same time and in the same manner as under section 415(d), except that the base period shall be the calendar quarter beginning July 1, 2018, and any increase under this subparagraph which is not a multiple of $50 shall be rounded to the next lowest multiple of $50..
				(3)Conforming amendments
 (A)Section 401(a)(31)(B)(ii) of such Code is amended by striking $5,000 and inserting the dollar limit in effect under section 411(a)(11)(A). (B)Section 411(a)(7)(B)(i) of such Code is amended by striking under section 411(a)(11)(A) and inserting in effect under paragraph (11)(A).
 (C)Section 457(e)(9)(A)(i) of such Code is amended by inserting in effect after the dollar limit. (b)Amendments to the Employee Retirement Income Security Act of 1974 (1)In generalSection 203(e)(1) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1053(e)(1)) is amended by striking $5,000 and inserting $8,000.
 (2)Inflation adjustmentSection 203(e) of such Act (29 U.S.C. 1053(e)) is amended by adding at the end the following new paragraph:
					
 (5)In the case of any plan year beginning after 2019, the Secretary of the Treasury shall adjust the $8,000 amount in paragraph (1) at the same time and in the same manner as under section 415(d) of the Internal Revenue Code of 1986, except that the base period shall be the calendar quarter beginning July 1, 2018, and any increase under this paragraph which is not a multiple of $50 shall be rounded to the next lowest multiple of $50..
 (3)Conforming amendmentSection 204(d)(1) of such Act (29 U.S.C. 1054(d)(1)) is amended by inserting in effect after the dollar limit. (c)Effective dateThe amendments made by this section shall apply to plan years beginning after the date of the enactment of this Act.
			